DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-20 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/29/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (US 2013/0190432) in view of Kim et al (KR20090066599) as evidenced by Daikin (Polymer Additive POLYFLON MPA FA-500H, 2018).
Claims 1-10, 20: Krause discloses a composition comprising a thermoplastic polymer, a flame retardant composition and Licowax E [0178-0181]. The content of the flame retardant composition is 10-30 wt%, the balance can be polymer alone or polymer with additives such as fillers glass fiber [0137-0149]. The additives are optional for the composition, which results in embodiments with thermoplastic polymer content overlaps the claimed range. The thermoplastic polymer can be PBT, the flame retardant composition comprises a mixture of aluminum phosphite, aluminum diethyl phosphinate and melamine cyanurate (table 4, 0012). The flame retardant composition comprises 60-84.9 wt% of aluminum diethyl phosphinate, 10-40 wt% of aluminum phosphite, and 5-30 wt% of melamine cyanurate (claim 5). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Krause does not teach PTFE.
However, Kim discloses a similar composition and teaches adding 0.1-5 parts by weight of PTFE to provide anti-dripping property (176-180, 45-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include PTFE in the composition to provide anti-dripping property. Kim teaches the PTFE having an average particle size of 0.05-1000um and a specific gravity of 1.2-2.3 g/cm3 (line 173-175). The instant claim recites a density of from about 300g/L to about 450g/L when tested according to ASTM D4895. The claimed density is bulk density or apparent density which is different from a specific gravity. The bulk density is dependent on the particle size or the size of voids between particles. Daikin shows a PTFE with a particle size of 500um having a bulk density of 450kg/L and a specific gravity of 2.17. The particle size and specific gravity both fall within the ranges as disclosed by Kim. In view of the similarity of JIS K 6892 and ASTM D4895, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the bulk density of Kim’s PTFE would overlap the claimed range. 
Claims 15-16: Licowax E is an ester of montanic acid with multi-functional alcohols
Claim 17: The exemplary composition in table 4 does not contain metal oxides, metal hydroxides, metal borates, or metal stagnates. 
Claim 18: The PBT is Ultradur B4500 having a melt flow rate of 21cm3/10min which results in a composition has MFR of at least 4cm3/10min.
Claim 19: Krause is silent with respect to the claimed V-0 of the composition. However, the combination of teachings from Krause and Kim have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (US 2013/0190432) in view of Kim et al (KR20090066599) and further in view of Narayanan (US 2011/0178215).
Krause and Kim teach the limitation of claim 1, as discussed above.
Krause and Kim do not teach an organometallic compatibilizer like claimed. 
However, Narayanan discloses a similar composition and teaches the presence of an organometallic phosphoric compound can counteract the tendency of the phosphinic compound to degrade the mechanical properties of the composition (abstract, 0043-0044). The organometallic phosphoric compound can be isopropyl, tri(dioctyl) phosphate titanate [0065]. The ratio of the phosphinic compounds to the organometallic phosphoric compounds is 10-200 [0050]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include isopropyl, tri(dioctyl) phosphate titanate to counteract the tendency of the phosphinic compound to degrade the mechanical properties of the composition. 
Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763